NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
IN RE ABBOTT DIABETES CARE, INC.
2011-1516, -1517
(Reexamination Nos. 90/007,903, 90/007,910)
Appeals from the United StateS Patent and Trade-
mark Ofiice, Board of Patent Appea1S and Interferences.
ON MOTION
ORDER
Abbott Diabetes Care, Inc. (“Abbott") moves for a 30-
day extension of tin1e, until March 14, 2012, to file its
reply brief
Upon consideration thereof
IT ls OR1)ERE1:) THAT:
The motion for an extension of time is granted
FOR THE COURT
FEB 2 1 2012 lsi Jan Horbaly
Date Jan Horbaly
Clerk
FlLED
U.S. CDUF|T 0F APPEALS FOH
THE FEDERAL C|RCUlT
FEB 21ZU12
JAN |'\DFlBALV
CLERl(

IN RE ABBOTT DIABETES
cc: Gregory A. Castanias, Esq
Rayrnond T. Chen, Esq.
s25